Citation Nr: 1450087	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-18 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), pursuant to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963.  The Veteran died in February 2010; the current Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In her substantive appeal the Appellant requested a "Travel Board" hearing before a Member of the Board at the RO.  She was duly scheduled for a Travel Board hearing in April 2013, but in March 2013 the Appellant submitted a request in writing that the scheduled hearing be cancelled and that the case be forwarded to the Board for a decision.   See 38 C.F.R. § 20.704(e) (2014).

The RO issued an administrative decision in May 2010 that denied the Appellant's request for burial expenses; the Appellant did not file a timely substantive appeal.  The Appellant recently submitted a letter in March 2013 asking that her claim for burial expenses be reconsidered; this request has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria to establish entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.361, 3.800 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION
   
I.  Duties to Notify and Assist

In November 2000 the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

The Appellant's claim for death benefits was filed in August 2010.  The RO sent to the Appellant a pre-decision notice the same month informing her that in order to establish service connection for the cause of the Veteran's death, the evidence must show the cause of death, an injury, disease, or event in service, and a relationship between the cause of death and military service; or, alternatively, that the death was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of a VA medical provider.  The Appellant was afforded an opportunity to respond before the RO issued the February 2011 rating decision on appeal.  Thus, the Board finds the Appellant has received sufficient notice of the information and evidence needed to support her claim for DIC under the provisions of 38 U.S.C.A. § 1151, and has been afforded ample opportunity to submit such information and evidence. 
 
Because the RO's adjudication of a DIC claim generally hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the notice in such a claim must include (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition previously service-connected, and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not previously service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the Appellant's claim for DIC is not based on any service-connected disability but rather on alleged negligence or fault on the part of VA medical care provided to the Veteran; accordingly, Hupp does not apply.  Thus, VA's duty to notify has been met.

The Board also finds there is no indication that any additional action is needed to comply with the duty to assist the Appellant.  The file contains relevant VA and non-VA treatment records relating to the renal cancer that caused the Veteran's death, and the file also contains a medical opinion that addresses the Appellant's contentions on appeal.  As indicated above, the Appellant withdrew her request for a hearing before the Board.  Review of the claims file discloses no indication of any further development action that needs to be accomplished before the Board adjudicates the claim on appeal.

The Board has considered whether quality assurance records from the Veterans Health Administration (VHA) may be available that are relevant to the claim for compensation under 38 U.S.C.A. § 1151.  See VAOPGCPREC 1-2011(April 19, 2011) (holding that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel); see also Hood v. Shinseki, 23 Vet. App. (2009).  However, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  As the VA medical treatment in question was performed in October 2009, any associated quality assurance records would have been routinely destroyed in 2012.  It is thus not likely that remand for Quality Assurance records will result in retrieval of any documents helpful to the Appellant, so remand for such records is not called for in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim for DIC, under the provisions of 38 U.S.C.A. § 1151.

II.  Analysis

Under the applicable criteria, DIC under 38 U.S.C.A. Chapter 13 shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  A qualifying death is one that is not the result of the veteran's willful misconduct, and the proximate cause of the death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

To establish causation, the evidence must show that the medical treatment resulted in the veteran's death.  Merely showing that a veteran received care or treatment, and that the veteran died, does not establish cause.  38 C.F.R. § 3.361(c)(1).

Medical treatment cannot cause the continuance or natural progress of a disease for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Death caused by the veteran's failure to follow properly given medical instructions is not caused by the medical treatment.  38 C.F.R. § 3.361(c)(3).

The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's death, it must be shown that the medical treatment caused the veteran's death (as explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the medical treatment without the veteran's, or in appropriate cases the veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of the veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was a type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).   

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Appellant asserts in this case that the Veteran presented to the VA Medical Center on October 22, 2009, for hematuria; he was identified as having a kidney stone and was scheduled for cystoscopy.  On October 27, 2009, a VA cystoscopy discovered renal cancer, and the Veteran was told he would be scheduled to have the kidney removed.  By November the Veteran was suffering increasing pain but had not yet been contacted by VA about the kidney removal.  On December 3, the Veteran went to the VA medical clinic due to pain and weakness and he was transferred by VA to a non-VA hospital; he was scheduled to have the kidney removed on December 17.  When the kidney was finally removed on December 17, the cancer had increased in size and had also spread to the Veteran's lungs.  In sum, the Appellant essentially asserts that the delay in removing the Veteran's kidney between October and December constituted failure by VA to exercise reasonable skill and care in the treatment of the disease, which caused death that probably would have been prevented by proper treatment.  See 38 C.F.R. § 3.361(d).

The Board has carefully considered the Appellant's assertions.  However, the question of whether the cited delay in performing the Veteran's nephrectomy actually hastened his death is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board accordingly looks towards a competent medical opinion on this question.

In January 2011, the file was reviewed by the Chief of Medical Oncology affiliated with the Veterans Health Administration (VHA) at a different VA Medical Center.  The oncologist noted the facts as outlined above but concluded that the Veteran unfortunately had a very rapidly-growing and aggressive renal cell cancer.  At the time of the Veteran's presentation in October 2009, he undoubtedly already had metastatic disease, as large pulmonary nodules were seen six week later.  The Veteran had incurable disease from the day of his presentation, and earlier surgery would not have been able to prevent his death from this aggressive cancer.  Thus, the VHA oncologist found no evidence that the care the Veteran was given by VA resulted in his death.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  In this case, the opinion of the VHA oncologist clearly meets all three criteria cited in Nieves-Rodriguez and may be relied upon by the Board.  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Further, the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  In this case, the competent and uncontroverted medical opinion of record, in the form of the VHA oncologist's opinion cited above, establishes that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  Also, death resulting from renal cancer is an event that is reasonably foreseeable.  Accordingly, the criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 are not met.

The Board is sympathetic to the Appellant's circumstances but the evidence weighs against the claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.



	(CONTINUED ON NEXT PAGE)





ORDER

DIC pursuant to the provisions of 38 U.S.C.A. § 1151 is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


